 1
                                                                 The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7
 8
 9
                                    UNITED STATES DISTRICT COURT
10                                 WESTERN DISTRICT OF WASHINGTON
11   Firs Home Owners Association,
12                                                       NO. 2:19-cv-01130-RSL
                              Plaintiff,
13                                                       DECLARATION OF QUINN N. PLANT
     v.                                                  IN OPPOSITION TO PLAINTIFF'S
14                                                       MOTION FOR RELIEF FROM CASE
     City of SeaTac, a Municipal Corporation,            SCHEDULE DEADLINES AND TO
15
                                                         AMEND COMPLAINT, DISPOSITIVE
16                      Defendant.                       MOTION DEADLINE AND THE
                                                         TRIAL DATE
17
18
19          Pursuant to 28 U.S.C. § 1746, I, QUINN N. PLANT, state and declare under penalty

20   of perjury as follows:
21          1.      I am an attorney of record for the defendant in the above-captioned lawsuit.
22
     This declaration is based on my own personal knowledge.
23
            2.       The Court issued a scheduling order on September 30, 2019. (Dkt. #20).
24
     The scheduling order established a deadline for amending pleadings on June 10, 2020, and a
25
26   deadline to complete discovery of August 9, 2020.

27
28   DECLARATION OF QUINN N. PLANT                                          MENKE JACKSON BEYER, LLP
                                                                                 807 North 39th Avenue

29   IN OPPOSITION TO PLAINTIFF'S MOTION FOR                                      Yakima, WA 98902
                                                                                Telephone (509)575-0313
     RELIEF FROM CASE SCHEDULE DEADLINES AND                                       Fax (509)575-0351
30   TO AMEND COMPLAINT, DISPOSITIVE MOTION
     DEADLINE AND THE TRIAL DATE – 1
     NO. 2:19-cv-01130-RSL
 1
 2
 3           3.     The parties have been engaged in discovery since 2019. The City served a

 4   first set of discovery on the plaintiff ("HOA") in September 2019. The HOA served a first
 5
     set of discovery on City in December 2019. The City produced more than 22,000 pages of
 6
     records to the HOA in response to the first set of discovery in January 2020.
 7
            4.      The City conducted all of its depositions in this lawsuit prior to the August 9,
 8
 9   2020, deadline to complete discovery. These included a deposition of the HOA pursuant to

10   Fed. R. Civ. P. 30(b)(6) on July 21, 2020.
11          5.      After the deadline to amend pleadings had passed, the HOA moved to
12
     continue the trial date and the discovery deadline. (Dkt. #63). The HOA did not move for
13
     relief from the June 10, 2020, deadline to amend pleadings. (Id.). The Court granted this
14
     motion on August 18, 2020. (Dkt. #68). Under the amended scheduling order, the parties
15
16   were required to complete discovery by February 9, 2021. (Id.).

17          6.      In September 2020, the HOA served a second set of discovery on the City.
18   The discovery includes requests that the City produce all communications (including emails)
19
     sent to or from Councilmember Pam Fernald for a two year period, and sent to or from
20
     former Councilmembers Mike Seifkes or Rick Forschler for a four year period. The City
21
     responded to these request in the following installments:
22
23      •   October 21, 2020:      489 pages
        •   October 30, 2020:      19,499 pages
24      •   November 12, 2020:     6,851 pages
25      •   November 25, 2020:     8,230 pages
        •   December 14, 2020:     15,472 pages
26      •   December 22, 2020:     3,466 pages
27
28   DECLARATION OF QUINN N. PLANT                                           MENKE JACKSON BEYER, LLP
                                                                                   807 North 39th Avenue
     IN OPPOSITION TO PLAINTIFF'S MOTION FOR                                        Yakima, WA 98902
29   RELIEF FROM CASE SCHEDULE DEADLINES AND
                                                                                  Telephone (509)575-0313
                                                                                     Fax (509)575-0351
     TO AMEND COMPLAINT, DISPOSITIVE MOTION
30   DEADLINE AND THE TRIAL DATE – 2
     NO. 2:19-cv-01130-RSL
 1
 2
 3      •   December 23, 2020: 1,697 pages
 4          7.      On January 8, 2021, the HOA sent a notice that the HOA intended to conduct
 5
     a deposition of the City pursuant to Fed. R. Civ. P. 30(b)(6) on January 25, 2021. A true and
 6
     correct copy of the transmittal email and notice is attached hereto at Exhibit A. Due to the
 7
     scope of the topics set forth in the notice, the city requested additional time to prepare for
 8
 9   the deposition. The deposition occurred on February 5, 2021.

10          I declare under penalty of perjury under the laws of the State of Washington that the
11   foregoing declaration is true and correct.
12
            DATED THIS 22nd day of March, 2021, at Yakima, Washington.
13
14                                                          /s/ Quinn N. Plant
                                                            QUINN N. PLANT
15
16
17
18
19
20
21
22
23
24
25
26
27
28   DECLARATION OF QUINN N. PLANT                                             MENKE JACKSON BEYER, LLP
                                                                                     807 North 39th Avenue
     IN OPPOSITION TO PLAINTIFF'S MOTION FOR                                          Yakima, WA 98902
29   RELIEF FROM CASE SCHEDULE DEADLINES AND
                                                                                    Telephone (509)575-0313
                                                                                       Fax (509)575-0351
     TO AMEND COMPLAINT, DISPOSITIVE MOTION
30   DEADLINE AND THE TRIAL DATE – 3
     NO. 2:19-cv-01130-RSL
 1
 2
 3                                  CERTIFICATE OF SERVICE

 4
            I hereby certify that on March 22, 2021, I filed the foregoing with the Clerk of the
 5
 6   Court using the CM/ECF System, which will send notification of such filing to the

 7   following:
 8   V. Omar Barraza                                     omar@barrazalaw.com
 9   Christina L. Henry                                  chenry@hdm-legal.com
     Mary E. Mirante Bartolo                             mmbartolo@seatacwa.gov
10   Mark S. Johnsen                                     mjohnsen@seatacwa.gov
     Seann Mumford                                       smumford@mjbe.com
11   Brendan W. Donckers                                 bdonckers@bjtlegal.com
12
     and I hereby certify that I have mailed by United States Postal Service the document to the
13
     following non-CM/ECF participants:
14
            None.
15
16                                        s/ QUINN N. PLANT
                                          WSBA #31339
17                                        Menke Jackson Beyer, LLP
                                          Attorneys for Defendant
18                                        807 North 39th Avenue
19                                        Yakima, Washington 98902
                                          Telephone: (509) 575-0313
20                                        Fax: (509) 575-0351
                                          Email: qplant@mjbe.com
21
22
23
24
25
26
27
28   DECLARATION OF QUINN N. PLANT                                          MENKE JACKSON BEYER, LLP
                                                                                  807 North 39th Avenue
     IN OPPOSITION TO PLAINTIFF'S MOTION FOR                                       Yakima, WA 98902
29   RELIEF FROM CASE SCHEDULE DEADLINES AND
                                                                                 Telephone (509)575-0313
                                                                                    Fax (509)575-0351
     TO AMEND COMPLAINT, DISPOSITIVE MOTION
30   DEADLINE AND THE TRIAL DATE – 4
     NO. 2:19-cv-01130-RSL
